Citation Nr: 1444597	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-14 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION


The Veteran served on active duty from February 22, 1995 to June 30, 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which increased the Veteran's rating for her left ankle disorder from 0 percent (noncompensable), to 10 percent, effective March 15, 2010.  See 38 C.F.R. § 3.400(o)(2).  The Veteran appealed for an even higher rating.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional documents pertinent to the present appeal.  In this regard, these additional documents include additional medical treatment records received subsequent to the final consideration of the claims by the RO in the June 2012 statement of the case (SOC), specifically, records of VA treatment through August 2013.  See 38 C.F.R. § 19.37 (2013).  Additionally, in June 2014, the Veteran submitted additional medical evidence concerning her left ankle disorder without a waiver of review of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2013).  However, as this claim is being remanded for other development, the AOJ will have the opportunity to review this evidence on remand.

The Board also notes that, in June 2014, the Veteran submitted treatment records and other documentation concerning her pending claims for (1) service connection for an acquired psychiatric disorder, to include PTSD, claimed as secondary to military sexual trauma; (2) service connection for temporomandibular joint condition (TMJ), including as secondary to an acquired psychiatric disorder; (3) service connection for a bilateral breast condition; (4) service connection for a right ankle disorder, including as secondary to her service-connected left ankle disability; (5) a total disability rating based on individual unemployability (TDIU); and (6) a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  However, there is no indication in the June 24, 2014 rating decision denying these claims that this evidence was ever reviewed or considered by the RO.  Accordingly, these claims are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary in order to fully and fairly adjudicate the Veteran's claims.

The Veteran reported in a June 2014 submission that she has been in receipt of Social Security Administration (SSA) benefits since September 1996.  A review of the claims file does not show that VA attempted to obtain any of the Veteran's SSA records as part of her claim.  As the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand this matter again in order to obtain those records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a Veteran's claim, VA is required to assist a Veteran in obtaining the identified records).

Additionally, the most recent VA examination of the Veteran's left ankle was performed in May 2012 (this examination was performed in conjunction with her right ankle service connection claim, but her bilateral ankles were examined and the clinical results for both ankles were reported).  In a June 2014 statement, she asserted that her left ankle disorder has continued to worsen, even since that most recent VA examination.  Therefore, in this circumstance, another VA examination is warranted to assess the current severity of her service-connected ankle disorder.  38 C.F.R. § 3.327(a) (2013); see Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998).  See also; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since June 2014.

2.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim.  If the search for such records has negative results, the RO/AMC should place a statement to that effect in the Veteran's claims file.

3.  Then, schedule the Veteran for a VA examination to identify and evaluate all impairment involving her service-connected left ankle disability.  The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner must be conducted and all clinical findings reported in detail.  The examiner must describe all functional impairment associated with the Veteran's left ankle.  

The examiner must conduct repetitive testing of ranges of motion (to include at least three repetitions, if possible) and specify the Veteran's ranges of motion in the examination report.  The examiner must state whether there is objective evidence of pain on motion and at what point it begins, and whether weakened movement, excess fatigability, and/or incoordination are present.  The examiner must also state whether, and to what extent, the Veteran experiences additional functional loss during flare-ups or with repeated use of the left ankle.  The examiner should express such functional losses in terms of additional degrees of limited range of motion if it is possible to do so without resorting to speculation.  

A complete rational for all opinions must be provided.

4. Finally, after completing any other necessary development, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

